           Case 3:17-cv-03226-MAS-DEA Document 112-1 Filed 03/05/21 Page 1 of 2 PageID: 2493




                                                               ORDINANCE NO. 05-20

                                         AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
                                         COUNTY OF OCEAN, STATE OF NEW JERSEY
                                         AMENDING AND SUPPLEMENTING CHAPTER 244 OF
                                         THE  TOWNSHIP     CODE   THEREBY  REPEALING
                                         ORDINANCE 03-17 OF THE TOWNSHIP CODE OF THE
                                         TOWNSHIP OF JACKSON

                                          NOW, THEREFORE, BE IT ORDAINED, by the governing body of the

                           Township of Jackson, County of Ocean, State of New Jersey, as follows:

                                          SECTION I. Purpose. Pursuant to Ordinance No. 03-17, the Township of

                           Jackson amended certain provisions of the Township’s Land Use and Development

                           Regulations. It is the purpose of this Ordinance to repeal Ordinance No. 03-17 in its entirety.

                           It is the further purpose of this Ordinance to reestablish the uses which existed in the zones in

                           question prior to the adoption of Ordinance No. 03-17.

                                          SECTION II. The Township Code of the Township of Jackson is hereby

                           amended and supplemented so as to amend Chapter 244-6 to delete all definitions or references

                           to “dormitory”.

                                          SECTION III. The Township Code of the Township of Jackson is hereby

                           amended and supplemented so as to amend Chapter 244 entitled “Land Use and Development

                           Regulations”, and specifically Chapter 244-46 entitled “R2, R3 and R5 Residential Zones” to

                           include in Subsection A thereof the following permitted principal uses of building and

                           structures:

                                          (6) Federal, State, County and other public buildings and grounds, including

                           public schools, parks, playgrounds, or other public recreational uses and areas.

                                          (7) Private or parochial schools not operated for profit; except however, public

                           and private colleges or universities shall not be permitted.

                                          SECTION IV. Chapter 244-48 entitled “R20, R15 and R9 Residential Zones”

                           shall be amended to include therein as permitted principal uses of buildings and structures in

   DASTI, MURPHY           Subsection A to reinstate Subsection 5 as follows:
  McGUCKIN, ULAKY,
KOUTSOURIS & CONNORS
                                          (5) Federal, State, County and other public buildings and grounds, including
  COUNSELLORS AT LAW


  620 WEST LACEY ROAD      public schools, parks, playgrounds, or other public recreational uses and areas; excluding
      P.O. BOX 1057
 FORKED RIVER, N.J.08731
                           however, workshops, warehouses, garages and storage yards.

                                          (6) Private or parochial schools not operated for profit; however, public and

                           private colleges or universities shall not be permitted.


                                                                         1
           Case 3:17-cv-03226-MAS-DEA Document 112-1 Filed 03/05/21 Page 2 of 2 PageID: 2494




                                              SECTION V. The Township Code of the Township of Jackson is hereby

                           amended and supplemented so as to amend Chapter 244 entitled “Land Use and Development

                           Regulations” so as to amend Chapter 244-50 entitled “MF Multi-Family Zone” so as to include

                           in Subsection A thereof the following permitted principal uses of buildings and structures as

                           follows:

                                              (6) Federal, State, County and other public buildings and grounds, including

                           public schools, parks, playgrounds, or other public recreational uses and areas; excluding

                           however, workshops, warehouses, garages and storage yards.

                                              (7) Private or parochial schools not operated for profit; except however, public

                           and private colleges or universities which shall not be permitted.

                                              SECTION VI. The Township Code of the Township of Jackson is hereby

                           amended and supplemented so as to amend Chapter 244-176.2 be and hereby is repealed.

                                              SECTION VII. Ordinances or parts of Ordinances inconsistent herewith are

                           hereby repealed.

                                              SECTION VIII.                If any section, subsection, sentence, clause, phrase or

                           portion of this Ordinance is for any reason held to be invalid or unconstitutional by a Court of

                           competent jurisdiction, such portion shall be deemed a separate, distinct and independent

                           provision, and such holding shall not affect the validity of the remaining portions hereof.

                                              SECTION IX.                  This Ordinance shall take effect after second reading and

                           publication as required by law.

                           DATE: __________________________                                    ____________________________
                                                                                               MAYOR MICHAEL REINA

                                                                                   NOTICE

                                   NOTICE IS HEREBY GIVEN that the foregoing Ordinance was introduced and
                           passed by the Township Council on first reading at a meeting of the Township Council of the
                           Township of Jackson held on the 12th day of May, 2020, and will be considered for second
                           reading and final passage at a regular meeting of the Township Council to be held on the 26th
                           day of May, 2020 at 6:00 p.m., at the Township Municipal Building, located at 95 West
                           Veterans Highway, Jackson, New Jersey, at which time and place any persons desiring to be
   DASTI, MURPHY           heard upon the same will be given the opportunity to be so heard. Should the building be
  McGUCKIN, ULAKY,         closed to the public, then public comment will be available through Zoom Webinar on May 26,
KOUTSOURIS & CONNORS
                           2020.
  COUNSELLORS AT LAW


  620 WEST LACEY ROAD
      P.O. BOX 1057
 FORKED RIVER, N.J.08731
                                                                                               ____________________________
                                                                                               Janice Kisty, RMC
                                                                                               Jackson Township Clerk



                           Z:\CLIENT MATTERS - GL\`Jackson Twp. Attorney\GL-29116 GENERAL MATTERS - TOWNSHIP CLERK\2020 ORDINANCES\Ordinance Amending Ch
                           244 Land Use Development & Regulations.docx


                                                                                    2
